Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-4, 7-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sacheti; Arun et al. ; US 10664515 B2 (hereinafter Arun) in view of US 20190121808 A1; Chadha; Sharon Gill et al. (hereinafter Chadha).
Regarding claim 1, Arun teaches A computer-implementable method for image search and retrieval comprising: receiving a search request based on an image; searching for objects which the image describes; determining user intent regarding the search request; ( Arun [FIG.2] Shows the search request, 	Correlating the image with other sets of images and information related to the objects; returning search results based on correlated images ( Arun [FIG.2&7] Shows Correlating the image with other sets of images and information related to the objects and returning search result(s) [col. 4, lines 5-20] a method of performing an image search is provided. A search query comprising an image is wherein the user intent is correlated to a user behavior pattern by a search pattern analyzer that processes image meta data and key phrases; (Chadha [0024] The data may be monitored from data sources, such as, but not limited to, social media, web feeds, customer feedback, internal 
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory ( Arun [FIG.3&8] show the corresponding memory and processor )
Corresponding product claim 15 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions ( Arun [Col. 11, lines 50-67 & Col. 12, lines 1-37] Describe the corresponding computer readable abilities to read and execute)
Regarding claim 2, the combination of Chadha and Arun teach The method of claim 1, wherein the receiving the search request is performed using one or more search engines. (Arun [FIG.1 & FIG.2] show the search engine used)
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 16 is rejected similarly as claim 2 above.
Regarding claim 3, the combination of Chadha and Arun teach The method of claim 2, wherein the one or more search engines perform image searching based on a same set of source files. (Arun [FIG.1 & FIG.2] show that the overall available source files is not a variant and is constant in the inventive steps of Arun)
Regarding claim 4, the combination of Chadha and Arun teach The method of claim 1, wherein the determining user intent is based on user image search sessions. ( Arun [Col.3, lines 1-15] visual search relevance (e.g., visual+optional text+optional mobile-device sensor information); relevance feedback (for sessions and/or users), both the UX and relevance aspects; a general visual search; segment detection and segment specific models; a platform to enable new applications in supported segments; a platform to bootstrap new segments; the ability to detect a primary set of task completion intents within the query image presented to the consumer; for multiple intents, an interactive experience for the user to refine the intent when multiple (or no) potential intents are identified; constraining the result set 
Regarding claim 7, the combination of Chadha and Arun teach The method of claim 1 wherein the search results include workflow solutions related to the objects. (Arun [FIG.2 & 7] show the corresponding workflow solutions)
Corresponding system claim 14 is rejected similarly as claim 7 above.
Corresponding product claim 20 is rejected similarly as claim 7 above.
Regarding claim 10, the combination of Chadha and Arun teach The system of claim 8, wherein the searching implements dynamic correlation between search strings and the products. (Arun [FIG. 4-6] show the products in the correlation process linked to strings [FIG.7] shows the flowchart describing the correlation process)
Regarding claim 11, the combination of Chadha and Arun teach The system of claim 8, wherein the user intent is based on user persona information (Arun [col. 5, line 64 - col.6,line 20]   Identifying the user intent associated with the submitted image may include accessing user profile data store 114, either in addition to, or instead of, accessing visual content store 112. In an aspect, user profile data store 114 includes user profile data associated with user 118. The user profile data 
 Corresponding product claim 17 is rejected similarly as claim 11 above.
Regarding claim 12, the combination of Chadha and Arun teach The system of claim 8, wherein meta-tagged images include responses for different user persona as to user intent. ( Arun [Col. 11, line 1-15] "Insights" refers to the image information/attributes that is aggregated for an image in a visual content store. "JD" refers to a third party that potentially uses a visual search API such as visual search API 314 described above. "Local features" refers to machine-learned features for a local region within an image. "DNN features" refers to deep neural-network-based features for an image. "Category classification" refers to classification of an input image in various categories/segments such as dresses, shoes, food, and so forth. 
Regarding claim 13, the combination of Chadha and Arun teach The system of claim 8, wherein the images include metadata. ( Arun [Col. 11, line 1-15] "Insights" refers to the image information/attributes that is aggregated for an image in a visual content store. "JD" refers to a third party that potentially uses a visual search API such as visual search API 314 described above. "Local features" refers 
 Claims 5 and 18  rejected under 35 U.S.C. 103 as being unpatentable over Arun in view of Chadha and US 9779187 B1, Gao; Lu et al. (hereinafter Gao). 
 Regarding claim 1, Arun and Chadha teach The method of claim 1, wherein the determining user intent is based on…								The combination lacks explicitly and orderly teaching based on predetermined behavior patterns.										However Gao teaches based on predetermined behavior patterns (Gao [Col. 7, lines 38-47]  Test models can be built at 420. Each test model can have a predetermined predictive variable and each test model can be built from one or more of the plurality of disparate data sources. The predictive variables can be predetermined using a consumer behavior framework to identify variables of interest. Interim predictive variables can be selected that are the most predictive across the data sources and/or across the test models. The test models and the interim predictive variables can be iterative built and determined until a stopping criterion is reached. )										Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Arun’s methods and make the Gao in order to produce a more efficient system and increase the depth/quality of the user analysis (Gao [Col. 3, lines 4-16] The subject matter described herein provides many advantages. For example, an automatic model farmer can include a streamlined modeling process described that enables faster completion of large-scaled model development tasks using big data and a large number of component models. The automatic model farmer improves modeling capability, speed, and efficiency using big data and adaptive modeling. The modeling process including model development, evaluation, tracking and validation can be done within a 
 Corresponding product claim 18 is rejected similarly as claim 5 above. 
 Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arun, Chadha in view of US 20150161178 A1; B DOIU; Mihai (hereinafter Mihai)
 Regarding claim 6, the combination of Chadha and Arun teach The method of claim 1, wherein the correlating								The combination lacks explicitly and orderly teaching wherein the correlating includes creating a tree hierarchy of a root object that describes an object.			However Mihai teaches wherein the correlating includes creating a tree hierarchy of a root object that describes an object. (Mihai [0005] a method that includes generating a tree-based representation of an image corpus on a root server, where the tree-based representation include a plurality of leaf nodes, and each leaf node represents one of a plurality of image clusters in the image corpus in a multi-dimensional feature space. The plurality of image clusters is distributed among a plurality of leaf servers configured to communicate with the root server, such that each image cluster is assigned to a leaf server in the plurality of leaf servers. Each image cluster is mapped from the multi-dimensional feature space to a hash space such that each image in the image cluster is represented by a respective hash value in the hash space. The tree-based representation is searched on the root server to identify one or more image clusters to which a received query image belongs in the multi-dimensional feature space. The received query image is forwarded from the root server to one or more leaf servers that have been assigned 
 Corresponding product claim 19 is rejected similarly as claim 6 above.

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page: 5): “In particular, discussion took place as to amending the claims to overcome the pending 35 U.S.C. § 102/103 rejections and cited art. Applicant proposed to amend the claims to add features as to "user behavior" and "search pattern analyzer" as found for example in paragraphs 21 and 22. It was agreed that the amended claims would require additional searching and that a request for continued examination (RCE) would be the most appropriate action to move along prosecution.” Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165